Citation Nr: 0623416	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  03-19 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for fatigue, as a 
manifestation of a chronic disability resulting from an 
undiagnosed illness.

2.  Entitlement to service connection for joint and muscle 
pain, as a manifestation of a chronic disability resulting 
from an undiagnosed illness.

3.  Entitlement to service connection for gastro-esophageal 
reflux disease (GERD), as a manifestation of a chronic 
disability resulting from an undiagnosed illness.

4.  Entitlement to service connection for headaches, as a 
manifestation of a chronic disability resulting from an 
undiagnosed illness.

5.  Entitlement to service connection for irritability/lack 
of concentration and memory loss, as a manifestation of a 
chronic disability resulting from an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to July 1996, 
including active duty in the Southwest Asia theater of 
operations during the Persian Gulf War.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in Manchester, 
New Hampshire that denied service connection for fatigue, 
joint and muscle pain, GERD, headaches, and irritability/lack 
of concentration and memory loss, each claimed as a 
manifestation of a chronic disability resulting from an 
undiagnosed illness.  A personal hearing was held before an 
RO hearing officer in February 2004.  

Additionally, during the course of this appeal, the RO denied 
the veteran's claim for service connection for a cervical 
spine disability in a May 2004 rating decision.  A notice of 
disagreement was received from the veteran in July 2004, and 
a statement of the case was issued in March 2005.  As a 
timely substantive appeal has not been 
received from the veteran on this issue, the issue is not in 
appellate status and will not be addressed by the Board.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2005); Roy v. Brown, 5 Vet. App. 
554 (1993).  

The issues of service connection for fatigue, 
irritability/lack of concentration, and memory loss, and 
muscle and joint pain as manifestations of chronic disability 
resulting from an undiagnosed illness, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.   The veteran's current GERD began during service.

3.  There is no competent medical opinion that the veteran's 
headaches are related to service, including based on an 
undiagnosed illness.


CONCLUSIONS OF LAW

1.  GERD was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Headaches were not incurred in or aggravated by service, 
including as due to undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1131, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters dated in May 2001 and October 2004, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claims 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claims.  Thereafter, the 
claims were readjudicated by a June 2005 Supplemental 
Statement of the Case.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and VA outpatient 
treatment reports and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection for headaches, any question as 
to an appropriate evaluation or effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Factual Background

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his contentions, including 
those raised at a VA hearing; service medical and personnel 
records; and VA medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran served on active duty in the Air Force from May 
1976 to July 1996, including active duty in the Southwest 
Asia theater of operations during the Persian Gulf War.  
Records reflect that the veteran served at Riyadh Air Base in 
Saudi Arabia from September 27, 1991 to December 28, 1991.  
His DD Form 214 reflects that he served from August 1990 to 
July 1996 in support of Operation Desert Shield/Storm, and he 
served in the Operation Desert Shield/Storm area of 
responsibility.

Service medical records reflect that no pertinent 
abnormalities were found on enlistment medical examination in 
April 1976.  A January 1988 treatment note reflects that the 
veteran reported that he vomited every morning for two 
months.  He was reportedly under significant stress at work.  
The diagnostic assessment was rule out peptic ulcer disease.  
A February 1988 treatment note reflects that an upper 
gastrointestinal series showed irregular folds consistent 
with peptic disease.  The diagnostic assessment was peptic 
ulcer disease.  In March 1988, he was diagnosed with peptic 
ulcer disease, secondary to work-related stress.  An October 
1992 abdominal ultrasound was normal.  

On retirement medical examination performed in January 1996, 
the veteran's head and abdomen and viscera, were listed as 
normal.  In a January 1996 report of medical history, the 
veteran denied a history of frequent or severe headaches.  He 
reported a history of stomach, liver or intestinal trouble.  

At a September 1996 VA general medical examination, the 
examiner did not diagnose GERD (or any other gastric 
disorder), or headaches.  At a November 1996 VA Persian Gulf 
registry examination, the only diagnosis was hypothyroidism.

A December 1996 VA outpatient treatment record reflects that 
the veteran complained of recurrent worsening headaches, and 
chest pain which was described as GERD symptoms, among other 
complaints.  No pertinent clinical findings were noted, and 
the examiner diagnosed hypothyroidism and "undiagnosed 
illnesses."  A December 1996 upper gastrointestinal series 
X-ray study was normal, as was a December 1996 kidney, ureter 
and bladder study.  Subsequent VA outpatient treatment 
records reflect that the veteran continued to complain of 
headaches and intermittent abdominal pain, and that he 
continued to be diagnosed with "undiagnosed illnesses."  In 
June 1998, the veteran had multiple complaints, including 
headaches, intermittent shooting abdominal pain, and 
recurrent morning vomiting.  The diagnostic assessment was 
hypothyroidism and undiagnosed illnesses, no improvement.  A 
March 2000 primary care note reflects multiple complaints, 
including a crampy stomach, and the examiner noted that the 
symptoms appeared and abated randomly, with no known 
exacerbating or alleviating factors.  

In February 2001, the veteran complained of a burning 
sensation in his chest for the past three weeks; the 
diagnostic assessment was GERD, rule out H.pylori/ulcer 
disease.

A March 2001 VA primary care note reflects that the veteran 
complained of persistent symptoms since he returned from the 
Gulf War, including joint pains and headaches.  The pertinent 
diagnosis was undiagnosed illnesses, symptoms worse.

At a September 2001 VA examination, the veteran complained of 
headaches two or three times per month, combination migraine-
cluster type.  With respect to the veteran's reported 
headaches, the examiner diagnosed combination migraine and 
cluster-type headaches.  The veteran complained of reflux for 
a number of years.  The examiner noted that reflux was 
documented in the veteran's chart since 1988; the diagnosis 
was GERD.  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than September 30, 
2011, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include headache and gastrointestinal signs or 
symptoms.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).



One of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

GERD 

Service medical records reflect treatment for peptic ulcer 
disease in 1988.  GERD was not diagnosed on retirement 
medical examination in January 1996 or on VA examination in 
September 1996, and abdominal X-ray studies in 1996 were 
normal.  Post-service medical records reflect ongoing 
treatment for GERD.  In September 2001, a VA examiner opined 
that reflux was documented in the veteran's chart since 1988, 
and diagnosed current GERD.

Service connection may not be granted for GERD as a 
manifestation of an undiagnosed illness, as this disability 
is a known clinical diagnosis.  See 38 C.F.R. § 3.317.  
However, the Board finds that the weight of the evidence 
demonstrates that current GERD was incurred during service, 
and service connection is warranted for this disability on a 
direct basis.  38 C.F.R. § 3.303.  The benefit-of-the-doubt 
rule, 38 U.S.C.A. § 5107(b), has been considered.

Headaches

Service medical records reveal no complaint or treatment for 
headaches.  Post-service medical records reflect treatment 
for headaches, which have been diagnosed as combination 
migraine and cluster-type headaches at a September 2001 VA 
examination.

A grant of service connection for a disorder as a 
manifestation of an undiagnosed illness resulting from 
service in the Persian Gulf War requires objective 
indications of chronic disability that by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.  



The veteran has asserted that he incurred chronic headaches 
during his period of active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the veteran's complaints of headaches have been 
attributed to a known clinical diagnosis of migraines/cluster 
headaches, which were not incurred in or aggravated by 
service.  Accordingly, the Board finds that service 
connection has not been established for headaches due to an 
undiagnosed illness or otherwise.

The preponderance of the evidence is against the veteran's 
claim for service connection for headaches.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for GERD is granted.

Service connection for headaches, including based on an 
undiagnosed illness, is denied.


REMAND

With respect to the claims for service connection for 
fatigue, irritability/lack of concentration, and memory loss, 
and muscle and joint pains, as manifestations of a chronic 
disability resulting from an undiagnosed illness, although 
further delay is regrettable, the Board finds that additional 
development is necessary prior to appellate review.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).




The Board notes that the veteran is currently service-
connected for hypothyroidism, rated 30 percent disabling.  
This disability is rated under 38 C.F.R. § 4.119, Diagnostic 
Code 7903, which notes that symptoms of this condition 
include fatigability, mental sluggishness, and muscle 
weakness.  

Governing regulation provides that the evaluation of the same 
disability under various diagnoses is to be avoided, and 
prohibits "pyramiding" ratings:  i.e., duplicate ratings 
for the same functional impairment by using different 
diagnostic codes.  38 C.F.R. § 4.14 (2005).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.  Presently, the evaluation 
of 30 percent assigned to the veteran's hypothyroidism was 
awarded for symptoms including fatigue and mental 
sluggishness.   

The Board finds that the medical evidence of record is 
conflicting on the issue of whether the veteran's complaints 
of muscle and joint pain, fatigue, irritability/lack of 
concentration, and memory loss are part of his already 
service-connected hypothyroidism.  

Similarly, it is not clear whether the veteran's joint 
complaints are manifestations of hypothyroidism, or other 
diagnosed conditions.  In this regard, at a November 1996 VA 
Persian Gulf registry examination, the veteran complained of 
joint pains in both knees.  The only diagnosis was 
hypothyroidism.  The veteran's complaints of joint pains 
includes areas where the veteran has had injury (elbow and 
wrist), had possible diagnosed conditions (plantar fasciitis, 
carpal tunnel syndrome, cervical spine degenerative disease), 
and/or which indicate possible radiculopathy from 
degenerative disease of the cervical spine.  

The first diagnosis of undiagnosed illness was made in 
December 1996, but such diagnosis appears to have been based 
upon the listing of symptoms and a minimal examination noting 
only the blood pressure and heart rate.  No laboratory 
results were included, other than thyroid studies completed 
almost two months later.  It appears the diagnosis was 
carried forward thereafter.

However, subsequent records include a March 2000 primary care 
note where the veteran complained of right shoulder pain, 
which the examiner opined was either a radiculopathy, 
bursitis, or inflammation of the shoulder capsule.  In 
January 2001, the veteran complained of chronic pain in the 
plantar arches; the diagnostic assessment was probable 
plantar fasciitis, question of heel spur or other bony 
pathology.  A March 2002 X-ray study of the cervical spine 
showed bilateral spondylitis.  A December 2003 neurology 
consultation reflects that the veteran was diagnosed with 
radicular pain and muscular spasm in the left shoulder.  The 
examiner opined that the veteran most likely had osteophytes 
and degenerative joint disease.  An April 2004 magnetic 
resonance imaging (MRI) scan of the cervical spine showed 
osteophyte formation with neural foraminal narrowing.  A 
February 2005 pain clinic note reflects that the veteran's 
ongoing problems included chronic factitious illness and 
osteoarthrosis not otherwise specified - unspecified.  The 
examiner noted that the veteran had recurrent myofascial 
interscapular pain.  

In light of the above, the Board finds that a medical opinion 
is necessary to determine the etiology of the claimed 
conditions.  38 U.S.C.A. § 5103A(d) (West 2002).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  



Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim). 

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Thus, on remand the RO 
should provide corrective notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  
      
Accordingly, the issues are REMANDED for the following 
action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 



2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for fatigue, 
irritability/lack of concentration, 
memory loss, and joint and muscle pain 
since separation from service.  After 
receiving this information and any 
necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.  VA treatment records 
from Manchester, New Hampshire, and 
Boston Massachusetts, VA medical 
facilities should be obtained from March 
2005 to the present. 

3.  The RO should schedule the veteran 
for VA endocrine and orthopedic 
examinations by a physician(s) to 
determine whether his complaints of 
fatigue, irritability/lack of 
concentration, memory loss, and/or muscle 
and joint pains, as likely as not (50 
percent probability or greater) are part 
of his already service-connected 
hypothyroidism, or whether they can be 
attributed to separate and distinct 
problems.  The claims file should be 
provided to and reviewed by the 
examiners, and the examination reports 
should reflect that this was done.

(a)  Following review of the claims file 
and examination of the veteran, if the 
endocrinology examiner determines that 
the veteran's complaints of fatigue, 
irritability/lack of concentration, and 
memory loss are attributed to separate 
and distinct problems, he or she should 
opine as to the etiology of such 
complaints, and whether they represent a 
diagnosed disorder or are manifestations 
of an undiagnosed illness.  The examiner 
should describe the objective indications 
of chronic disability that by history, 
physical examination, and laboratory 
tests cannot be attributed to any known 
clinical diagnosis with respect to any of 
the above complaints not shown to be 
related to hypothyroidism.  If referral 
to another specialty physician is 
necessary for an opinion to be rendered, 
such should be accomplished.

(b)  The orthopedic examiner should 
review the claims file and examine the 
veteran.  The examiner should determine 
whether the veteran's muscle and joint 
complaints relate to a diagnosed 
disability, to include hypothyroidism, an 
old right elbow fracture, old fractured 
left wrist, radiculopathy, cervical spine 
degenerative disease, plantar fasciitis, 
etc.  If the claimed symptoms cannot be 
attributed to a diagnosed disorder, the 
examiner should opine as to whether any 
of the claimed symptoms are as likely as 
not (50 percent probability or greater) 
due to multisymptom illness such as 
fibromyalgia or an undiagnosed illness.  
The examiner should describe the 
objective indications of chronic 
disability that by history, physical 
examination, and laboratory tests cannot 
be attributed to any known clinical 
diagnosis.

4.  The RO should then re-adjudicate the 
claims remaining on appeal.  If the 
claims are denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


